Order entered October 29, 2013




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-12-01113-CV

              IN THE INTEREST OF: B.A.E, Z.R.E AND A.C.E, Children

                   On Appeal from the 380th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 380-50454-2010

                                      ORDER
      We DENY Lisa Edwards’s September 10, 2013 motion for rehearing.


                                                /s/   MOLLY FRANCIS
                                                      JUSTICE